Exhibit 10.1

 

December 15, 2014

 

Gregg Ribatt

Via email

 

Re:  Offer of Employment by Crocs, Inc.

 

Dear Gregg:

 

I am very pleased to confirm our offer to you of full-time employment with
Crocs, Inc., a Delaware corporation (the “Company”), in the position of Chief
Executive Officer with a start date of January 28, 2015 (the “Start Date”). You
will report to the Company’s Board of Directors (the “Board”). The terms of our
offer and the benefits currently provided by the Company are as follows:

 

1.     Starting Salary. Your starting salary will be $950,000 per year (as
adjusted from time to time, your “Base Salary”), less all applicable deductions
required by law, which shall be payable at the times and in the installments
consistent with the Company’s then current payroll practice. Your Base Salary is
subject to periodic review and adjustment in accordance with the Company’s
policies as in effect from time to time.

 

2.     Annual Incentive Compensation.   You will be eligible to participate in
the Company’s annual bonus plan, subject to the terms and conditions of the then
current annual bonus plan and on a basis at least as favorable as generally
applicable to the other senior executives of the Company.  The target value of
your annual bonus shall be no less than 100% of your Base Salary. All annual
bonus plan awards shall be governed by the terms and conditions, and subject to
any performance metrics, established by the Compensation Committee of the Board
(the “Compensation Committee”) for the Company’s then-current annual bonus plan.

 

3.     Long-Term Incentive Awards.

 

(a)  Special Sign-on Time-Vesting RSU Award.  Subject to approval of the
Compensation Committee and effective on your Start Date, you will be granted an
award of restricted stock units (the “Time-Vesting RSU Award”) representing the
opportunity to acquire a number of shares of the Company’s common stock equal to
$2,000,000 divided by the 30 trading day volume weighted average per share
trading price of the Company’s common stock as of the date on which your
appointment as Chief Executive Officer of the Company is announced publicly (the
“Announcement Date”) and subject to the terms and conditions of the Company’s
2007 Equity Incentive Plan (or such other plan, program or arrangement selected
by the Compensation Committee prior to your Start Date) (the “Plan”) and an
award agreement between you and the Company in the form approved by the
Compensation Committee (in substantially the same form as attached Exhibit A
hereto). The right to settlement of the Time-Vesting RSU Award will be subject
to your continued service over the vesting period (vesting in three equal
installments on each of the first three anniversaries of your Start Date except
as provided in paragraph 5(b)), the restrictions set forth in the Plan and the
award agreement, and compliance with applicable securities and other laws.

 

--------------------------------------------------------------------------------


 

(b)  Sign-on Performance-Vesting RSU Award.  Subject to approval of the
Compensation Committee and effective on your Start Date, you will be granted an
award of performance-vesting RSUs (the “Performance-Vesting RSU Award”)
representing the opportunity to acquire a number of shares of the Company’s
common stock equal to $6,000,000 divided by the 30 trading day volume weighted
average per share trading price of the Company’s common stock as of the
Announcement Date, subject to the terms and conditions of the Plan and an award
agreement between you and the Company in the form approved by the Compensation
Committee (in substantially the same form as attached Exhibit B hereto) . The
vesting of the Performance-Vesting RSU Award will be subject to the following
conditions in each case subject to your continued service over such period
(except as provided below), the restrictions set forth in the Plan and the award
agreement, and compliance with applicable securities and other laws:

 

(i) the Performance-Vesting RSU Award will vest in full if, between the first
and fourth anniversaries of your Start Date, the Company’s common stock during
any consecutive 30-trading day period has a volume weighted average per share
trading price equal to at least $30.14 (“Tier I Performance Condition”);

 

(ii) if the Tier I Performance Condition has not been satisfied by the fourth
anniversary of your Start Date, then 40% of the Performance-Vesting RSU Award
will vest if, at any time during the three-month period ending on the fourth
anniversary of your Start Date, the Company’s common stock has a 30 trading day
volume weighted average per share trading price equal to at least $26.29 (the
“Tier II Performance Condition”); and

 

(iii) if neither the Tier I Performance Condition nor the Tier II Performance
Condition have been satisfied by the fourth anniversary of your Start Date, then
20% of the Performance-Vesting RSU Award will vest if, at any time during the
three-month period ending on the fourth anniversary of your Start Date, the
Company’s common stock has a 30 trading day volume weighted average per share
trading price equal to at least $22.53 (the “Tier III Performance Condition”).

 

Should the Company terminate your employment without Cause (as defined in the
Company’s 2007 Equity Plan, provided Cause shall not exist unless and until the
Company provides you with a reasonably detailed written explanation as to why
the Company believes Cause exists and stating its intent to terminate your
employment on a particular date; you are given ten (10) business days from the
delivery of the written notice by the Company within which to cure any acts
constituting Cause capable of being cured; you are afforded a reasonable
opportunity to discuss the issues with the Company’s Board of Directors; and the
Board of Directors subsequently votes in favor of termination for Cause), should
you end your employment for Good Reason (as defined below) or should your
employment terminate as a result of death or Disability (as defined in the
Company’s 2007 Equity Plan) (each, a “Qualifying Termination”) prior to the
fourth anniversary of your Start Date at a time when the Performance-Vesting RSU
Award is unvested, then, conditioned on your executing and not revoking a
general release of all claims (except in the case of death), in a form
substantially similar to Exhibit C hereto, that becomes effective and
irrevocable no later than the 60th day

 

2

--------------------------------------------------------------------------------


 

following your “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder), a
pro-rated percentage of the Performance-Vesting RSU Award shall remain
outstanding and eligible to vest as follows:

 

(x) if a Qualifying Termination occurs prior to the fourth anniversary of your
Start Date and prior to satisfaction of the Tier I Performance Condition, then a
pro-rated percentage of the Performance-Vesting RSU Award shall remain
outstanding and eligible to vest in full if and when the Tier I Performance
Condition is satisfied prior to the fourth anniversary of your Start Date, with
such pro-rated percentage equal to the number of full months to have elapsed
between your Start Date and the date of such Qualifying Termination divided by
48; and

 

(y) if a Qualifying Termination occurs prior to the fourth anniversary of your
Start Date and prior to satisfaction of the Tier I Performance Condition, then a
pro-rated percentage of the Performance-Vesting RSU Award shall remain
outstanding and eligible to vest upon the fourth anniversary of your Start Date
at a 20% level (subject to further proration) if the Tier III Performance
Condition is satisfied or at a 40% level (subject to further proration) if the
Tier II Performance Condition is satisfied, in each case, at any time during the
three-month period ending on the fourth anniversary of your Start Date, with
such pro-rated percentage equal to the number of full months to have elapsed
between your Start Date and the date of such Qualifying Termination divided by
48.

 

(c)  Future Long-Term Incentive Awards.  For calendar years after 2015, you will
be eligible to participate in the Company’s long-term incentive plan (“LTIP”),
subject to the terms and conditions of the then current LTIP and on a basis at
least as favorable as generally applicable to the other senior executives of the
Company.  The target value of your LTIP award shall be no less than $1,188,000. 
All awards shall be governed by the terms and conditions, the provisions of
Paragraph 5(b), and subject to any performance metrics, established by the
Compensation Committee for the Company’s then-current LTIP.

 

4.     Benefits.  You will be entitled to participate in all employee benefit
plans and programs and executive perquisites and incentives generally available
to and on terms no less favorable than similarly situated senior executive
employees of the Company, to the extent that you meet the eligibility
requirements for each individual plan or program. Your participation in any such
plan or program will be subject to the provisions, rules, and regulations of, or
applicable to, the plan or program. The Company provides no assurance as to the
adoption or continuation of any particular employee benefit plan or program.  In
addition, the Company agrees to reimburse you for up to $40,000 in reasonable
professional fees for legal advice in connection with your transition to the
Company.

 

5.     Termination of Employment Not in Connection with a Change in Control.

 

(a)  Should the Company terminate your employment without Cause (provided Cause
shall not exist unless and until the Company provides you with a reasonably
detailed written explanation as to why the Company believes Cause exists and
stating its intent to terminate your employment on a particular date; you are
given ten (10) business days from the delivery of the

 

3

--------------------------------------------------------------------------------


 

written notice by the Company within which to cure any acts constituting Cause
capable of being cured; you are afforded a reasonable opportunity to discuss the
issues with the Company’s Board of Directors; and the Board of Directors
subsequently votes in favor of termination for Cause) or you resign for Good
Reason (as defined below), and conditioned on your executing and not revoking a
general release of all claims in a form substantially similar to Exhibit B, that
becomes effective and irrevocable no later than the 60th day following your
“separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder),
the Company will pay you an amount equal to your then-current Base Salary plus
your then-current target annual bonus in a single lump sum 6 months following
your separation from service or, if earlier, 30 days after the date of your
death.

 

For purposes of this letter “Good Reason” means any of the following conditions
arising during your term of employment without your consent:

 

(i)  a material diminution in your responsibilities, authority or duties;

 

(ii)  a reduction in your base salary (unless such reduction is part of an
across the board uniformly applied reduction affecting all senior executives and
does not exceed the average percentage reduction for all such senior executives
and such reduction does not exceed 10% in any one year);

 

(iii)  a reduction in your incentive or equity compensation opportunity such
that it is materially less favorable than those provided  generally to other
senior executive officers;

 

(iv)  relocation of your principal place of employment to a location that is
more than 50 miles from Boston, Massachusetts;

 

(v)  any change in your reporting relationship such that you would not report
directly and exclusively to the Company’s Board of Directors;

 

(vi)  your removal from the Company’s Board of Directors other than in
connection with upon the termination of your employment for Cause (which shall
not exist unless and until the Company provides you with a reasonably detailed
written explanation as to why the Company believes Cause exists and stating its
intent to terminate your employment on a particular date; you are given ten
(10) business days from the delivery of the written notice by the Company within
which to cure any acts constituting Cause capable of being cured; you are
afforded a reasonable opportunity to discuss the issues with the Company’s Board
of Directors; and the Board of Directors subsequently votes in favor of
termination for Cause).

 

Provided, however, that “Good Reason” will not exist unless you have first
provided written notice to the Company of the occurrence of one or more of the
conditions under clauses (i) through (iv) above within 180 days of the
condition’s occurrence, and such condition(s) is (are) not fully remedied by the
Company within 30 days after the Company’s receipt of written notice from you.

 

4

--------------------------------------------------------------------------------


 

(b)  Upon a Qualifying Termination including your resignation for Good Reason
and conditioned on your executing (except in the event of your death) and not
revoking a general release of all claims in a form acceptable to the Company (in
substantially the same form as Exhibit C hereto), that becomes effective and
irrevocable no later than the 60th day following your “separation from service”
(as defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder):  (i) your outstanding time-vesting equity
awards that would otherwise have vested in the calendar year of your Qualifying
Termination (and any performance-vesting equity awards for which the performance
metrics have already been satisfied prior to the Qualifying Termination, other
than the Performance-Vesting RSU Award) shall vest based on the number of full
months that have elapsed since the later of (A) the grant date of the applicable
equity award and (B) the most recent vesting date of such equity award divided
by 12; and (ii) a pro-rated percentage of your performance-vesting equity awards
(other than the Performance-Vesting RSU Award) for which the performance period
remains open at the time of the Qualifying Termination shall remain outstanding
and eligible to vest if the applicable performance metrics are satisfied for
such performance-vesting equity awards by the end of the applicable performance
period, with such percentage equal to the number of full months that have
elapsed between the grant date of such award and the Qualifying Termination
divided by the total number of months in the applicable performance period.  The
Compensation Committee shall adjust the pro-ration methodology to reflect the
actual vesting periods applicable to each future LTIP award.  Notwithstanding
the foregoing, if the provisions of the Plan would provide greater vesting in
the event of your termination of employment as a result of death or Disability,
then the provisions of the Plan shall control. Further, for equity awards in the
form of options or stock appreciation rights, the portion of the award that
vests under this Paragraph 5(b) shall be treated as exercisable immediately
prior to the termination of employment as a result of death or Disability.

 

(c) Upon termination of your employment for any reason, you agree to resign, as
of the date of such termination, (i) from the Board (and any committees thereof)
and the board of directors of any of the Company’s affiliates on which you are a
member and (ii) as an officer of the Company and any of the Company’s
affiliates.

 

6.     Change in Control Plan. So long as the Company maintains the Company’s
Change in Control Plan (the “CIC Plan”), you will be eligible to participate in
the CIC Plan with a Severance Payment Percentage of 250%, subject to the terms
and conditions of the CIC Plan.

 

7.     Confidentiality.  As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interests of the Company, this offer of
employment is contingent upon your signing the Company’s standard employee
confidentiality agreement. The Company hereby directs you not to bring with you
any confidential or proprietary material of any former employer or other entity
or to violate any other obligations you may have to any former employer or other
entity. You represent that your signing of this offer letter, the agreements
concerning equity awards granted to you and the Company’s confidentiality
agreement, and your commencement of employment with the Company, will not
violate any agreement currently in place between yourself and current or past
employers or other entities.

 

5

--------------------------------------------------------------------------------


 

8.     Conflict of Interest. Prior to starting employment, you will disclose to
the Company in writing any other gainful employment, business or activity that
you are currently associated with or participate in that competes, directly or
indirectly, with the Company. During the period that you render services to the
Company, you agree to not engage in any employment, business or activity that is
in any way competitive with the business or proposed business of the Company or
that is reasonably likely to materially interfere with the performance of your
job duties or create a conflict of interest. You will not assist any other
person or organization in competing with the Company or in preparing to engage
in competition with the business or proposed business of the Company. You will
be responsible to comply with the Company’s Business Code of Conduct and Ethics
and any other Company policies regarding conflicts of interest, at all times
during employment.

 

9.     Noncompetition and Nonsolicitation.

 

(a)   During the time you are employed and for a period of one year following
your termination from employment with the Company for any reason, you will not,
without the prior written consent of the Company, directly or indirectly, engage
in, whether as an owner, consultant, employee, or otherwise, (i) activities
directly competitive with any significant line of business of the Company
(including casual footwear) in any state, province or like geography where the
Company conducted business during your employment with the Company (the
“Territory”) or (ii) form or assist others in forming, be employed by, perform
services for, become an officer, director, member or partner of, or participant
in, or serve as a consultant or independent contractor to, invest in or own any
interest in (whether through equity or debt securities), assist (financially or
otherwise) or provide counsel or assistance to any person or entity engaged in
business that directly competes with any significant line of business of the
Company (including casual footwear) in the Territory.  Notwithstanding anything
in this offer letter to the contrary, you may hold, purchase or otherwise
acquire up to three percent (3%) in any class of securities of a company if such
securities are traded on a national securities exchange or in the
over-the-counter market so long as you hold such securities as a passive
investment and do not take an active part in the management or direction of such
company and, following the date that is six months after your last day of
employment, you may be affiliated with a private equity or other institutional
investor and, in such capacity, serve on a board of directors so long as you are
not involved in any day-to-day operations of a company that a directly
competitive with any significant line of business of the Company (including
casual footwear).

 

(b)   During the time you are employed and for a period of two year following
your termination from employment with the Company for any reason, you will not
without the prior written consent of the Company, directly or indirectly,
solicit to hire or hire or attempt to solicit to hire or hire, or take any other
steps to cause to be offered employment or other positions or roles, either on a
full time, part-time or consulting basis, any person who worked as an employee,
consultant or contractor of the Company or its affiliates at any time in the six
months preceding the date your employment terminated and with whom you had
regular contact during the one-year period preceding the termination of your
employment with the Company. The restrictions set forth in this paragraph shall
not prohibit any form of general advertising or solicitation that is not
directed at a specific person or entity.

 

6

--------------------------------------------------------------------------------


 

(c)   During the time you are employed and for a period of one year following
your termination from employment with the Company for any reason, you will not,
without the prior written consent of the Company, directly or
indirectly, (i) solicit, induce, divert, appropriate or accept business of the
type in which the Company engaged during your employment on behalf of any other
person or entity or (ii) attempt to solicit, induce, divert, appropriate or
accept, on behalf of any person or entity, any customer or actively sought
prospective customer of the Company with whom you have had contact, whose
dealings with the Company have been supervised by you or about whom you have
acquired confidential information, in the course of your employment.

 

(d)   You agree that the foregoing restrictions are reasonable, will not
preclude you from finding gainful employment, and are necessary to protect the
goodwill, confidential information, and other protectable business interests of
the Company. You further agree that the Company would suffer irreparable harm
and has no adequate remedy of law should you violate these restrictions and
agrees that injunctive relief, in addition to any other damages or relief
available to the Company, may be appropriate and necessary to protect the
Company’s interests.

 

(e)   You acknowledge that the covenants set forth in Paragraphs 7, 8 and 9(a),
(b) and (c) impose a reasonable restraint on you in light of the business and
activities of the Company. You acknowledge that your expertise is of a special
and unique character which gives this expertise a particular value, and that a
breach of Paragraphs 7, 8 or 9(a),(b) or (c) above by you could cause serious
and potentially irreparable harm to the Company. You therefore acknowledge that
a breach of any of the provisions in Paragraphs 7, 8 or 9(a),(b) or (c) above by
you cannot be adequately compensated in an action for damages at law, and
equitable relief may be necessary to protect the Company from a violation of
this letter agreement and from the harm which this letter agreement is intended
to prevent. By reason thereof, you acknowledge that the Company is entitled, in
addition to any other remedies it may have under this letter agreement or
otherwise, to seek preliminary and permanent injunctive and other equitable
relief to prevent or curtail any breach of Paragraphs 7, 8 or 9(a),(b) or (c) of
this letter agreement. You acknowledge, however, that no specification in this
offer letter of a specific legal or equitable remedy may be construed as a
waiver of or prohibition against pursuing other legal or equitable remedies in
the event of a breach of this offer letter by you. In the event of a breach or
violation by you of any of the provisions of Paragraphs 7, 8 or 9(a),(b), or
(c) above, the running of the term shall be tolled with respect to you during
the continuance of any actual breach or violation.

 

(f)   In the event that any provision or term of Paragraphs 9(a),(b) or
(c) above, or any word, phrase, clause, sentence or other portion thereof
(including, without limitation, the geographic and temporal restrictions and
provisions contained in this Paragraph 9 is held to be unenforceable or invalid
for any reason, such provision or portion thereof will be modified or deleted in
such a manner as to be effective for the maximum period of time for which
it/they may be enforceable and over the maximum geographical area as to which
it/they may be enforceable and to the maximum extent in all other respects as to
which it/they may be enforceable. Such modified restriction(s) shall be enforced
by the court or adjudicator. In the event that modification is not possible,
because each of your obligations in Paragraphs 9(a),(b) or (c) above is a
separate and independent covenant, any unenforceable obligation shall be severed
and all remaining obligations shall be enforced.

 

7

--------------------------------------------------------------------------------


 

10.  Employment Terms. You will devote your full business time, attention and
best efforts to the performance of your duties and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of the Board; provided, that
nothing herein shall preclude you, subject to the prior written approval of the
Board, from accepting appointment to or serving on any board of directors or
trustees of any charitable organization; and provided, further, that, in each
case, and in the aggregate, that such activities do not conflict or interfere
with the performance of your duties.  While we look forward to a long and
profitable relationship, should you decide to accept our offer, either you or
the Company may terminate the employment relationship for any reason at any
time, with or without prior notice and with or without Cause, subject to the
terms set forth in this offer letter.  In addition, the Company may change your
compensation, benefits, duties, assignments, responsibilities, location of your
position and any other terms and conditions of your employment, at any time to
adjust to the changing needs of the Company, subject to the terms of this offer
letter  (including the rights under Paragraph 5 hereunder if such actions
constitute Good Reason). Any statements or representations to the contrary (and
any statements contradicting any provision in this offer letter) are
ineffective. Further, your participation in any stock incentive or benefit
program is not to be regarded as assuring you of continuing employment for any
particular period of time. Any modification or change in your at will employment
status may only occur by way of a written employment agreement signed by you and
a duly authorized member of the Board.

 

11.  Background Check. This offer of employment is contingent upon successful
completion of a background check.

 

12.  Section 409A.

 

(a) This offer letter (and the payments and benefits provided hereunder) are
intended to comply with the requirements of Section 409A or an exemption or
exclusion therefrom and, with respect to amounts that are subject to
Section 409A, shall in all respects be administered in accordance with
Section 409A.  Any payments that qualify for the “short-term deferral”
exception, the “involuntary separation” exception or another exception under
Section 409A shall be paid under the applicable exception.  Each payment of
compensation under this offer letter shall be treated as a separate and distinct
payment of compensation for purposes of Section 409A and the right to a series
of installment payments under this offer letter shall be treated as a right to a
series of separate and distinct payments.  All payments of nonqualified deferred
compensation subject to Section 409A to be made upon a termination of employment
under this offer letter may only be made upon a “separation from service” under
Section 409A.  In no event may you, directly or indirectly, designate the
calendar year of any payment under this offer letter.

 

(b) Notwithstanding any other provision of this offer letter to the contrary, if
you are considered a “specified employee” for purposes of Section 409A (as
determined in accordance with the methodology established by the Company as in
effect on your date of termination), any payment that constitutes nonqualified
deferred compensation within the meaning of Section 409A that is otherwise due
to you under this offer letter during the six (6) month period following your
separation from service (as determined in accordance with Section 409A) on
account of your separation from service shall be accumulated and paid to the you
on the first

 

8

--------------------------------------------------------------------------------


 

business day after the date that is six months following your separation from
service (the “Delayed Payment Date”).  You shall not be entitled to interest or
any other earnings on any cash payments so delayed from the scheduled date of
payment to the Delayed Payment Date.  If you die during the postponement period,
the amounts and entitlements delayed on account of Section 409A shall be paid to
the personal representative of your estate on the first to occur of the Delayed
Payment Date or 30 days after the date of your death.

 

(c)  Notwithstanding the foregoing or any other provision in this offer letter
to the contrary, in no event shall the Company or any of its subsidiaries or
affiliates (or any of their successors) be liable to you or your beneficiaries
for any additional tax, interest or penalty that may be imposed on you pursuant
to Section 409A or for any damages incurred by you as a result of this offer
letter (or the payments or benefits hereunder) failing to comply with, or be
exempt from, Section 409A.

 

13.  Entire Agreement. This offer letter and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this offer, and supersede any and all prior understandings
and agreements, whether oral or written, between or among the parties hereto
with respect to the specific subject matter hereof. If any term herein is
unenforceable in whole or in part, the remainder shall remain enforceable to the
extent permitted by law.

 

14.  Governing Law. This offer letter shall be deemed to be made in, and in all
respects shall be interpreted, construed, and governed by and in accordance
with, the laws of the State of Colorado, irrespective of its choice of law
rules.

 

15. Acceptance. This offer will remain open until December 13, 2014.  If you
decide to accept our offer, and I hope you will, please sign the enclosed copy
of this letter in the space indicated and return it to me. Your signature will
acknowledge that you have read and understood and agreed to the terms and
conditions of this offer letter and the attached documents, if any.

 

9

--------------------------------------------------------------------------------


 

Should you have anything else that you wish to discuss, please do not hesitate
to call me. We look forward to the opportunity to welcome you to the Company.

 

 

Very truly yours,

 

 

 

CROCS INC.

 

 

 

/s/ Andrew Rees

 

By: Andrew Rees

 

Its: President

 

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

 

/s/ Gregg Ribatt

 

Date signed:

December 15, 2014

Gregg Ribatt

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF TIME-BASED RSU AWARD AGREEMENT

 

11

--------------------------------------------------------------------------------


 

Crocs, Inc.

2007 Equity Incentive Plan

(As Amended and Restated)

 

Restricted Stock Unit Agreement
(Service-Based)

 

Name of Participant:    Gregg Ribatt

 

Grant ID:  [               ]

 

 No. of Units Covered: 

 Date of Grant:  January     , 2015

 

Vesting/Payment Schedule:

 

January     , 2016

 

[          ]

January     , 2017

 

[          ]

January     , 2018

 

[          ]

 

This is a Restricted Stock Unit Agreement (this “Agreement”) effective as of the
Date of Grant specified above, between Crocs, Inc., a Delaware corporation (the
“Company”), and you, the Participant identified above.

 

Recitals*

 

A.            The Company maintains the Crocs, Inc. 2007 Equity Incentive Plan
(the “Plan”), which is incorporated herein by reference and is made a part of
this Agreement as if fully set forth herein.

 

B.            Under the Plan, the Compensation Committee (the “Committee”) of
the Board of Directors administers the Plan and has the authority to determine
the Awards to be granted under the Plan.

 

C.            The Committee has determined that you are eligible to receive an
award under the Plan in the form of restricted stock units.

 

--------------------------------------------------------------------------------

* Any capitalized term used in this Agreement shall have the meaning set forth
in this Agreement (including in the table at the beginning of this Agreement)
or, if not defined in this Agreement, set forth in the Plan as it currently
exists or as it is amended in the future.

 

12

--------------------------------------------------------------------------------


 

NOW, THEREFORE, the Company hereby grants such an award to you subject to the
following terms and conditions:

 

Terms and Conditions

 

1.             Grant of Restricted Stock Units.  You are granted the number of
Units (collectively, “Units”) specified in the table at the beginning of this
Agreement.

 

2.             Value of Units.  Each Unit represents the right to receive one
share of the Company’s common stock (a “Share”), subject to the terms and
conditions set forth below.  The value of a Unit is based on the value of an
underlying Share.

 

3.             Payment of Benefits.

 

(a)           Generally.  Payment of vested Units subject to this Agreement
shall be made by the Company delivering one Share for each vested Unit, subject
to the tax withholding provisions of Section 10.

 

(b)           Vesting of Units.  If you have continuously been employed by the
Company or an Affiliate from the Date of Grant, then the Units will vest in the
amounts and on the dates specified in the Vesting Schedule contained in the
table at the beginning of this Agreement; provided, however, that, in the event
that your employment with the Company is terminated involuntarily at the
initiative of the Company without Cause or if you resign for Good Reason (as the
terms “Cause” and “Good Reason” are defined in your employment agreement with
the Company dated as of December     , 2014 (the “Employment Agreement”)) or in
the event of your death or Disability (each, a “Qualifying Termination”), then,
subject to the terms and conditions of the Employment Agreement, the unvested
portion of the Award that would have vested during the calendar year of the
Qualifying Termination shall vest based on the number of full months that have
elapsed since the later of (i) the Date of Grant and (ii) the most recent
vesting date of the Award divided by 12; provided that if the provisions of the
2007 Plan would provide greater vesting in the event of your termination of
employment as a result of death or Disability, then the provisions of the 2007
Plan shall control.

 

(c)           Change in Control.  Notwithstanding the foregoing, the vesting of
the Award in the event of a Change in Control shall be governed by the terms and
conditions of the Company’s Change in Control Plan as then in effect.

 

(d)           Payment. Delivery of Shares in payment of the Units will occur
within 30 days after the date of vesting, and you shall have no power to affect
the timing of such issuance.  Such issuance will be evidenced by a stock
certificate or appropriate entry on the books of the Company or a duly
authorized transfer agent of the Company, and shall be in complete satisfaction
of such vested Units.  If the Units that vest and become payable include a
fractional Unit, the Company shall round the number of vested Units to the
nearest whole Unit prior to delivery of Shares as provided herein.  If the
ownership of or issuance of Shares to you as provided herein is not feasible due
to applicable exchange controls, securities or tax laws or other provisions of
applicable law, as determined by the Committee in its sole discretion, you or
your Successor shall receive cash proceeds in an amount equal to the Fair Market
Value (as of the

 

13

--------------------------------------------------------------------------------


 

date vesting occurs) of the Shares otherwise issuable to you, net of any amount
required to satisfy withholding tax obligations as provided in Section 10.

 

(e)           Effect.  Whenever the Company shall become obligated to make
payment in respect of a Unit subject to this Agreement, all of your rights with
respect to such Unit, other than the right to such payment, shall terminate and
be of no further force or effect and such Unit shall be cancelled.

 

(f)            Termination of Employment.  If your employment with the Company
or an Affiliate terminates for any reason, any portion of this Award that has
not vested as provided above will immediately terminate.  You will forfeit all
unvested Units upon such occurrence without the payment of any further
consideration to you and such unvested Units shall be cancelled.

 

4.             Accrual and Payment of Cash Dividends.  In the event the Company
pays cash dividends on its Shares on or after the date of this Agreement, the
Company will credit, as of the dividend record date, an amount of cash dividend
equivalents to your account.  The amount of the dividend equivalents credited
will be determined by multiplying the number of Units credited to your account
as of the dividend record date pursuant to this Agreement times the dollar
amount of the cash dividend per Share.  Your right to receive such accrued
dividend equivalents shall vest, and the amount of the accrued dividend
equivalents shall be paid in cash, to the same extent and at the same time as
the underlying Units to which the dividend equivalents relate, as provided in
Section 3.  Any dividend equivalents accrued on Units that are forfeited in
accordance with this Agreement shall also be forfeited.

 

5.             No Transfer.  The Units may not be pledged, assigned or
transferred except as expressly provided in Section 6(c) of the Plan.

 

6.             No Stockholder Rights Until Payment.  You shall not have any of
the rights of a stockholder of the Company in connection with the award of Units
unless and until Shares are issued to you upon payment of the Units.

 

7.             Adjustments for Changes in Capitalization.  The Units shall be
subject to adjustments for changes in the Company’s capitalization as provided
in Section 17 of the Plan.

 

8.             Interpretation of This Agreement. All decisions and
interpretations made by the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive upon you and the
Company. If there is any inconsistency between the provisions of this Agreement
and the Plan, the provisions of the Plan shall govern.

 

9.             Discontinuance of Service. Neither this Agreement nor the award
of Units shall confer on you any right with respect to continued employment with
the Company or any of its Affiliates, nor interfere in any way with the right of
the Company or any Affiliate to terminate such employment. Nothing in this
Agreement shall be construed as creating an employment contract for any
specified term between you and the Company or any Affiliate.

 

10.          Tax Withholding.  As a condition precedent to making a payment
hereunder, you shall be required to pay to the Company (or the Affiliate
employing you), in accordance with the

 

14

--------------------------------------------------------------------------------


 

provisions of Section 15 of the Plan, an amount equal to the amount of any
required domestic or foreign tax withholding obligation, including any social
security obligation.  The Company (or the Affiliate employing you) may withhold
Shares equal in value to the amount of such tax withholding obligation, or may
permit you to arrange for the satisfaction of such tax withholding obligation by
payment of the estimated tax obligation to the Company (or the Affiliate
employing you).  Payment may be made by electronic transfer, check or authority
to withhold from salary.

 

11.          Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

12.          Section 409A.  Payments made pursuant to this Agreement are
intended to qualify for an exemption from Code Section 409A.  Notwithstanding
any other provision in this Agreement and the Plan, the Company, to the extent
it deems necessary or advisable in its sole discretion, reserves the right, but
shall not be required, to unilaterally amend or modify this Agreement and/or the
Plan so that the Units granted to you qualify for exemption from or comply with
Code Section 409A; provided, however, that the Company makes no representations
that the Units shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Code Section 409A from applying to the Units.  By
accepting this Award, you shall be deemed to have waived any claim against the
Company and its affiliates with respect to any such tax, economic and legal
consequences.  Also notwithstanding the foregoing, if at the time of a scheduled
vesting date, including one provided for under Section 3, you are a “specified
employee” of the Company within the meaning of that term under Section 409A and
as determined by the Company, and payment would be treated as a payment made on
“separation from service” within the meaning of that term under Code Section
409A, then, if such delayed commencement is otherwise required in order to avoid
a prohibited distribution under Code Section 409A, the payment shall be delayed
until the date which is six months after the date of such separation from
service or if earlier the date of your death.

 

13.          Award Subject to Plan. The award evidenced by this Agreement is
granted pursuant to the Plan, the terms of which are hereby made a part of this
Agreement.  This Agreement shall in all respects be interpreted in accordance
with the terms of the Plan.  If any terms of this Agreement conflict with the
terms of the Plan, the terms of the Plan shall control, except as the Plan
specifically provides otherwise.

 

14.          Binding Effect. This Agreement shall be binding in all respects on
your heirs, representatives, successors and assigns.

 

16.          Choice of Law. This Agreement is entered into under the laws of the
State of Delaware and shall be construed and interpreted thereunder (without
regard to its conflict of law principles).

 

15.          Executive Compensation Recovery Policy.  All Units awarded under
this Agreement are subject to the Executive Compensation Recovery Policy, as in
effect from time to time, a

 

15

--------------------------------------------------------------------------------


 

current copy of which may be requested from the Company at any time, and the
terms and conditions of which are hereby incorporated by reference into this
Agreement.

 

16

--------------------------------------------------------------------------------


 

You and the Company have executed this Agreement as of the          day of
                , 2015.

 

 

PARTICIPANT

 

 

 

 

 

 

 

Gregg Ribatt

 

 

 

CROCS, INC.

 

 

 

 

 

By

 

 

Its:

 

 

17

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

FORM OF PERFORMANCE-BASED RSU AWARD AGREEMENT

 

18

--------------------------------------------------------------------------------


 

Crocs, Inc.

2007 Equity Incentive Plan

(As Amended and Restated)

 

Restricted Stock Unit Agreement

(Performance-Based)

 

Name of Participant: Gregg Ribatt

 

Target No. of Performance-Based Units Covered (the “Target Award”):

 

Date of Grant: January     , 2015

 

Vesting/Payment Schedule:

 

The number of “Performance-Based Units” that the Participant may earn under this
Agreement (the “Earned Units”) shall range from 0% to 100% of the Target Award,
as determined by the achievement of the performance measure(s) set forth in
Section 3(b).  The Earned Units will vest in accordance with the schedule set
forth in Section 3(b).

 

This is a Restricted Stock Unit Agreement (this “Agreement”) effective as of the
Date of Grant specified above, between Crocs, Inc., a Delaware corporation (the
“Company”), and you, the Participant identified above.

 

Recitals*

 

A.            The Company maintains the Crocs, Inc. 2007 Equity Incentive Plan
(the “Plan”), which is incorporated herein by reference and is made a part of
this Agreement as if fully set forth herein.

 

B.            Under the Plan, the Compensation Committee (the “Committee”) of
the Board of Directors administers the Plan and has the authority to determine
the Awards to be granted under the Plan.

 

C.            The Committee has determined that you are eligible to receive an
award under the Plan in the form of restricted stock units.

 

NOW, THEREFORE, the Company hereby grants such an award to you subject to the
following terms and conditions:

 

--------------------------------------------------------------------------------

* Any capitalized term used in this Agreement shall have the meaning set forth
in this Agreement (including in the table at the beginning of this Agreement)
or, if not defined in this Agreement, set forth in the Plan as it currently
exists or as it is amended in the future.

 

19

--------------------------------------------------------------------------------


 

Terms and Conditions

 

1.             Grant of Restricted Stock Units.  You are granted the target
number of Performance-Based Units (collectively, “Units”) specified in the table
at the beginning of this Agreement.

 

2.             Value of Units.  Each Unit represents the right to receive one
share of the Company’s common stock (a “Share”), subject to the terms and
conditions set forth below.  The value of a Unit is based on the value of an
underlying Share.

 

3.             Payment of Benefits.

 

(a)           Generally.  Payment of vested Units subject to this Agreement
shall be made by the Company delivering one Share for each vested Unit, subject
to the tax withholding provisions of Section 10.

 

(b)           Vesting of Performance-Based Units.  If you have continuously been
employed by the Company or an Affiliate from the Date of Grant, then the
Performance-Based Units will become Earned Units and will vest as follows:

 

(i)            100% of the Target Award will become Earned Units if, between the
first and fourth anniversaries of the Date of Grant, the Company’s common stock
during any consecutive 30-trading day period has a volume weighted average per
share trading price equal to at least $30.14 (the “Tier I Performance
Condition”);

 

(ii)           if the Tier I Performance Condition has not been satisfied by the
fourth anniversary of the Start Date, then 40% of the Target Award will become
Earned Units if, at any time during the three-month period ending on the fourth
anniversary of the Start Date, the Company’s common stock has a 30 trading day
volume weighted average per share trading price equal to at least $26.29 (the
“Tier II Performance Condition”); and

 

(iii)          if neither the Tier I Performance Condition nor the Tier II
Performance Condition have been satisfied by the fourth anniversary of the Start
Date, then 20% of the Target Award will become Earned Units if, at any time
during the three-month period ending on the fourth anniversary of the Start
Date, the Company’s common stock has a 30 trading day volume weighted average
per share trading price equal to at least $22.53 (the “Tier III Performance
Condition”).

 

(iv)          Upon certification of achievement of the Performance Conditions by
the Committee, the Earned Units will vest immediately.

 

(c)           Termination of Employment Not in Connection with a Change in
Control.  Notwithstanding the foregoing and in accordance with the terms of your
employment agreement with the Company dated December     , 2014 (the “Employment
Agreement”), in the event that your employment with the Company is terminated
involuntarily at the initiative of the Company

 

20

--------------------------------------------------------------------------------


 

without Cause (as the term “Cause” is defined in the Employment Agreement) or in
the event of your death or Disability (each, a “Qualifying Termination”), prior
to the fourth anniversary of the Start Date at a time when the Award is
unvested, then subject to the terms and conditions of the Employment Agreement,
a pro-rated percentage of the Award shall remain outstanding and eligible to
vest as follows:

 

(i)            if a Qualifying Termination occurs prior to the fourth
anniversary of the Start Date and prior to satisfaction of the Tier I
Performance Condition, then a pro-rated percentage of the Award shall remain
outstanding and eligible to vest in full if and when the Tier I Performance
Condition is satisfied prior to the fourth anniversary of the Start Date, with
such pro-rated percentage equal to the number of full months to have elapsed
between the Start Date and the date of such Qualifying Termination divided by
48; and

 

(ii)           if a Qualifying Termination occurs prior to the fourth
anniversary of the Start Date and prior to satisfaction of the Tier I
Performance Condition, then a pro-rated percentage of the Award shall remain
outstanding and eligible to vest upon the fourth anniversary of the Start Date
at a 20% level (subject to further proration) if the Tier III Performance
Condition is satisfied or at a 40% level (subject to further proration) if the
Tier II Performance Condition is satisfied, in each case, at any time during the
three-month period ending on the fourth anniversary of the Start Date, with such
pro-rated percentage equal to the number of full months to have elapsed between
the Start Date and the date of the Qualifying Termination divided by 48.

 

(d)           Change in Control.  The vesting of the Award in the event of a
Change in Control shall be governed by the terms and conditions of the Company’s
Change in Control Plan as then in effect.

 

(e)           Payment. Delivery of Shares in payment of the Units will occur
within 30 days after the date of vesting, and you shall have no power to affect
the timing of such issuance.  Such issuance will be evidenced by a stock
certificate or appropriate entry on the books of the Company or a duly
authorized transfer agent of the Company, and shall be in complete satisfaction
of such vested Units.  If the Units that vest and become payable include a
fractional Unit, the Company shall round the number of vested Units to the
nearest whole Unit prior to delivery of Shares as provided herein.  If the
ownership of or issuance of Shares to you as provided herein is not feasible due
to applicable exchange controls, securities or tax laws or other provisions of
applicable law, as determined by the Committee in its sole discretion, you or
your Successor shall receive cash proceeds in an amount equal to the Fair Market
Value (as of the date vesting occurs) of the Shares otherwise issuable to you,
net of any amount required to satisfy withholding tax obligations as provided in
Section 10.

 

(f)            Effect.  Whenever the Company shall become obligated to make
payment in respect of a Unit subject to this Agreement, all of your rights with
respect to such Unit, other than the right to such payment, shall terminate and
be of no further force or effect and such Unit shall be cancelled.

 

21

--------------------------------------------------------------------------------


 

(g)           Termination of Employment.  If your employment with the Company or
an Affiliate terminates for any reason, any portion of this Award that has not
vested as provided above will immediately terminate.  You will forfeit all
unvested Units upon such occurrence without the payment of any further
consideration to you and such unvested Units shall be cancelled.

 

4.             Accrual and Payment of Cash Dividends.  In the event the Company
pays cash dividends on its Shares on or after the date of this Agreement, the
Company will credit, as of the dividend record date, an amount of cash dividend
equivalents to your account.  The amount of the dividend equivalents credited
will be determined by multiplying the number of Units credited to your account
as of the dividend record date pursuant to this Agreement times the dollar
amount of the cash dividend per Share.  Your right to receive such accrued
dividend equivalents shall vest, and the amount of the accrued dividend
equivalents shall be paid in cash, to the same extent and at the same time as
the underlying Units to which the dividend equivalents relate, as provided in
Section 3.  Any dividend equivalents accrued on Units that are forfeited in
accordance with this Agreement shall also be forfeited.

 

5.             No Transfer.  The Units may not be pledged, assigned or
transferred except as expressly provided in Section 6(c) of the Plan.

 

6.             No Stockholder Rights Until Payment.  You shall not have any of
the rights of a stockholder of the Company in connection with the award of Units
unless and until Shares are issued to you upon payment of the Units.

 

7.             Adjustments for Changes in Capitalization.  The Units shall be
subject to adjustments for changes in the Company’s capitalization as provided
in Section 17 of the Plan.

 

8.             Interpretation of This Agreement. All decisions and
interpretations made by the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive upon you and the
Company. If there is any inconsistency between the provisions of this Agreement
and the Plan, the provisions of the Plan shall govern.

 

9.             Discontinuance of Service. Neither this Agreement nor the award
of Units shall confer on you any right with respect to continued employment with
the Company or any of its Affiliates, nor interfere in any way with the right of
the Company or any Affiliate to terminate such employment. Nothing in this
Agreement shall be construed as creating an employment contract for any
specified term between you and the Company or any Affiliate.

 

10.          Tax Withholding.  As a condition precedent to making a payment
hereunder, you shall be required to pay to the Company (or the Affiliate
employing you), in accordance with the provisions of Section 15 of the Plan, an
amount equal to the amount of any required domestic or foreign tax withholding
obligation, including any social security obligation.  The Company (or the
Affiliate employing you) may withhold Shares equal in value to the amount of
such tax withholding obligation, or may permit you to arrange for the
satisfaction of such tax withholding obligation by payment of the estimated tax
obligation to the Company (or the Affiliate employing you).  Payment may be made
by electronic transfer, check or authority to withhold from salary.

 

22

--------------------------------------------------------------------------------


 

11.          Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

12.          Section 409A.  Payments made pursuant to this Agreement are
intended to qualify for an exemption from Code Section 409A.  Notwithstanding
any other provision in this Agreement and the Plan, the Company, to the extent
it deems necessary or advisable in its sole discretion, reserves the right, but
shall not be required, to unilaterally amend or modify this Agreement and/or the
Plan so that the Units granted to you qualify for exemption from or comply with
Code Section 409A; provided, however, that the Company makes no representations
that the Units shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Code Section 409A from applying to the Units.  By
accepting this Award, you shall be deemed to have waived any claim against the
Company and its affiliates with respect to any such tax, economic and legal
consequences.  Also notwithstanding the foregoing, if at the time of a scheduled
vesting date, including one provided for under Section 3, you are a “specified
employee” of the Company within the meaning of that term under Section 409A and
as determined by the Company, and payment would be treated as a payment made on
“separation from service” within the meaning of that term under Code
Section 409A, then, if such delayed commencement is otherwise required in order
to avoid a prohibited distribution under Code Section 409A, the payment shall be
delayed until the date which is six months after the date of such separation
from service or if earlier the date of your death.

 

13.          Award Subject to Plan. The award evidenced by this Agreement is
granted pursuant to the Plan, the terms of which are hereby made a part of this
Agreement.  This Agreement shall in all respects be interpreted in accordance
with the terms of the Plan.  If any terms of this Agreement conflict with the
terms of the Plan, the terms of the Plan shall control, except as the Plan
specifically provides otherwise.

 

14.          Binding Effect. This Agreement shall be binding in all respects on
your heirs, representatives, successors and assigns.

 

15.          Choice of Law. This Agreement is entered into under the laws of the
State of Delaware and shall be construed and interpreted thereunder (without
regard to its conflict of law principles).

 

16.          Executive Compensation Recovery Policy.  All Units awarded under
this Agreement are subject to the Executive Compensation Recovery Policy, as in
effect from time to time, a current copy of which may be requested from the
Company at any time, and the terms and conditions of which are hereby
incorporated by reference into this Agreement.

 

23

--------------------------------------------------------------------------------


 

You and the Company have executed this Agreement as of the          day of
                , 2015.

 

 

PARTICIPANT

 

 

 

 

 

 

 

Gregg Ribatt

 

 

 

CROCS, INC.

 

 

 

 

 

By:

Daniel P. Hart

 

Its:

Executive Vice President

 

 

Chief Legal & Administrative Officer

 

24

--------------------------------------------------------------------------------

 


 

EXHIBIT C

 

FORM OF CONFIDENTIAL GENERAL RELEASE

 

This Confidential General Release (“Release”) is entered into between
                         (hereinafter “Employee”) and Crocs, Inc. (hereinafter
the “Company”), hereinafter collectively referred to as the “Parties.”

 

WHEREAS, Employee’s employment with the Company terminated effective as of
                              ; and

 

WHEREAS, Employee and the Company desire to resolve any claims or disputes
Employee may have that exist at the time this Release is executed by the
Parties.

 

Therefore, in consideration of all mutual promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, it is agreed by and between Employee and the Company as follows:

 

1.             Employee hereby and forever releases the Company and its
officers, directors, employees, managers, supervisors, agents, attorneys,
insurers, investors, shareholders, administrators, parents, affiliates,
divisions, subsidiaries, predecessor and successor corporations, and assigns
(the “Releasees”) from, and agrees not to sue concerning, any claim, complaint,
charge, duty, obligation or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, disclosed or
undisclosed, liquidated or contingent, that Employee may possess against any of
the Releasees arising from any omissions, acts or facts that have occurred up
until and including the date on which Employee signs this Release including,
without limitation:

 

(a)           any and all claims arising out of or relating to Employee’s
employment with or separation from the Company;

 

(b)           any and all public policy, contract, tort, or common law claims,
including, but not limited to, wrongful discharge of employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract (express and implied),  breach  of  a  covenant  of  good  faith  and 
fair  dealing  (express  and implied), breach of fiduciary duty, promissory
estoppel, negligent or intentional infliction of emotional distress, negligent
or intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, personal injury, assault, battery,
invasion of privacy, false imprisonment, and conversion;

 

(c)           any and all claims or demands for wages, compensation or other
amounts claimed to be due from the Company, including, but not limited to,
claims for bonuses, commissions, stock, stock options, or any equity or
ownership interest in the

 

25

--------------------------------------------------------------------------------


 

company, vacation pay, personal time off, sick pay, fringe benefits, 401K match,
expense reimbursements, or any other form of payment;

 

(d)           any and all claims for violation of federal, state, or local
constitution, law, code, ordinance, statute, or other legislative enactment
including, but not limited to, the Americans with Disabilities Act, as amended;
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1991; the Civil Rights Acts of 1866 and 1871; Sections 1981 through 1988 of
Title 42 of the United States Code, as amended; the Age Discrimination in
Employment Act; the Equal Pay Act; the Fair Labor Standards Act; the Family and
Medical Leave Act; the National Labor Relations Act; the Occupational Safety and
Health Act; the Genetic Information Nondiscrimination Act; the Rehabilitation
Act; Executive Order 11246; the Worker Adjustment and Retraining Notification
Act; Employee Retirement Income Security Act of 1974; the Labor Peace Act; the
Lilly Ledbetter Equal Pay Act; the Colorado Anti-Discrimination Act; the
Colorado Wage Act; the Colorado Minimum Wage Act and Minimum Wage Order 28, and
any similar or comparable state, local or municipal statutes or ordinances;

 

(e)           any and all claims arising out of any other federal, state or
local law, rule, regulation or ordinance; and

 

(f)            any and all claims for damages (whether compensatory, punitive,
or otherwise), attorneys’ fees and costs.

 

Employee agrees that the release set forth in this Paragraph 1 shall be and
remain in effect in all respects as a complete general release as to the matters
released.  Employee agrees that in the event Employee brings a claim covered by
the foregoing release in which Employee seeks damages or other remedies against
the Releasees, this Release shall serve as a complete defense to such claims and
in the event any government agency pursues any such claim in Employee’s name or
on Employee’s behalf, this Release shall serve as a bar to any monetary recovery
by Employee. Employee shall be responsible to the Company for all costs,
attorneys’ fees and any and all damages incurred by the Company in defending
against a claim brought or pursued by Employee in violation of this Release.

 

Notwithstanding the foregoing, the release set forth in this Paragraph 1 does
not [(i) preclude Employee from any action to enforce any of the terms of the
Employment Agreement], [(ii) release any rights arising under, or preserved by,
the Employment Agreement,] or (iii) preclude Employee’s ability to assert his
rights for indemnification and advancement of expenses from the Company pursuant
to the Company’s director and officer liability Insurance certificate of
incorporation or bylaws, or any indemnification agreement or arrangement between
the Company and Employee.

 

2.             Employee affirms that Employee has not filed, caused to be filed,
or presently is a party to any claim against the Company.

 

3.             Employee has not assigned any claims or rights released in this
Release.

 

26

--------------------------------------------------------------------------------


 

4.             Employee agrees and warrants that Employee will not disparage,
defame, belittle, ridicule, discredit, denigrate or in any other way harm or
damage the reputation of Releasees, their products or services.  Employee
further agrees and warrants that Employee will not make, file, prepare, report,
or assist in making, filing preparing or reporting of any disparaging remarks
regarding Releasees, via the Internet or any news media.

 

5.             By entering into this Release, the Company does not admit that it
engaged in any unlawful or improper conduct, or that it is legally obligated to
Employee in any way.

 

6.             The consideration stated herein and in the Release is contractual
and not merely a recital.  The Parties hereto execute and deliver this Release
after being fully informed of its terms, contents and effects.  The Parties
acknowledge that this Release is a negotiated agreement that both Parties have
reviewed with their attorneys, that both Parties have had a full opportunity to
revise the language of the Release, and that, in the event of a dispute, the
Release should not be construed in any way either for or against a party based
on whether a particular party was or was not the primary drafter of this
Release.

 

7.             This Release shall be effective, binding on the Parties, and in
full force and effect immediately following the execution of the Release by both
Parties, except for Employee’s release of ADEA claims (if any), which shall be
binding and effective as of the expiration of the revocation period addressed
below.

 

8.             Employee acknowledges:

 

(a)           By executing this Release, Employee waives all rights or claims,
if any, that Employee may have against the Company under the Age Discrimination
in Employment Act of 1967, 29 U.S.C. § 626, et seq. (“ADEA”);

 

(b)           That this Release has been written in a manner calculated to be
understood by Employee, and is in fact understood by Employee;

 

(c)           That the aforementioned waiver reflects specifically, but is not
limited to, all rights or claims, if any, that Employee may have against the
Company arising under the ADEA;

 

(d)           That Employee is not waiving rights and claims that Employee may
have under the ADEA against the Company that may arise after the date on which
this Release is executed;

 

(e)           That Employee is waiving rights and claims that Employee may have
under the ADEA, if any, only in exchange for consideration in addition to
anything of value to which Employee is already entitled;

 

(f)            That Employee is advised and has had the opportunity to consult
with an attorney of Employee’s choice prior to executing this Release;

 

27

--------------------------------------------------------------------------------


 

(g)           That Employee has been given a period of 21 days from the date on
which Employee receives this Release, not counting the day upon which Employee
receives the Release, within which to consider whether to sign this Release;

 

(h)           That if Employee wishes to execute this Release prior to the
expiration of the 21-day period set forth in subsection (g) of this Paragraph 8,
Employee may do so;

 

(i)            That Employee has been given a period of 7 days following the
execution of this Release to revoke Employee’s waiver of all claims, if any,
under the ADEA, and Employee’s release of any claims under the ADEA shall not
become effective or enforceable until the revocation period has expired without
Employee revoking Employee’s waiver of all claims under the ADEA; and

 

(j)            To revoke Employee’s waiver of all claims under the ADEA,
Employee understands  that  Employee  must  deliver  a  written,  signed 
statement  that  Employee revokes Employee’s waiver of all claims under the ADEA
to the Company by hand or by mail within the 7 day revocation period.  The
revocation must be postmarked within the period stated above and properly
addressed to the Company at the following address:

 

                              

Crocs, Inc.

7477 East Dry Creek Parkway

Niwot, CO 80503

 

(k)           That this Release becomes null and void and of no further effect
if Employee has not executed and returned this Release within twenty-one (21)
days after the date on which Employee receives this Release.

 

(l)            Employee agrees that any modifications, material or otherwise,
made to this Release, do not restart or affect in any manner the original up to
twenty-one (21) calendar day consideration period.

 

9.             This Release may be executed in counterparts and shall be fully
enforceable in all regards if executed in such manner as if it had been executed
as a single document. Signatures obtained by facsimile shall constitute
effective execution of this Release.

 

10.          Employee and the Company agree that all the terms of this Release
are contained in this document, that no statements or inducements have been made
contrary to or in addition to the statements herein, that the terms hereof are
binding on and enforceable for the benefit of Employee’s successors and assigns,
that the Release shall be governed by Colorado law, and that the provisions of
this Release are severable, so that if any paragraph of this Release is
determined to be unenforceable, the other paragraphs shall remain valid and
fully enforceable.

 

28

--------------------------------------------------------------------------------


 

Accepted and agreed as of this      day of           .

 

 

 

 

 

 

 

 

CROCS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Its:

 

 

29

--------------------------------------------------------------------------------

 